IN THE COURT OF APPEALS OF NORTH CAROLINA

                                2022-NCCOA-837
                                 No. COA21-671

                             Filed 20 December 2022

Wake County, No. 14 CVS 13514

NORTH CAROLINA, ex rel. EXPERT DISCOVERY, LLC, BRINGING THIS
ACTION ON BEHALF OF THE STATE OF NORTH CAROLINA, Plaintiff,
     v.

AT&T CORP.; BELLSOUTH COMMUNICATION SYSTEMS, LLC; TELEPORT
COMMUNICATIONS AMERICA, LLC; BELLSOUTH TELECOMMUNICATIONS,
LLC; CAROLINA TELEPHONE AND TELEGRAPH COMPANY, LLC; CENTRAL
TELEPHONE COMPANY; CENTURYLINK COMMUNICATIONS, LLC; MEBTEL,
INC.; LEVEL 3 COMMUNICATIONS, LLC; TELCOVE OPERATIONS, LLC; TW
TELECOM OF NORTH CAROLINA, L.P.; GLOBAL CROSSING LOCAL
SERVICES, INC.; TIME WARNER CABLE INFORMATION SERVICES (NORTH
CAROLINA), LLC; FRONTIER COMMUNICATIONS ONLINE AND LONG
DISTANCE INC.; GLOBAL CROSSING TELECOMMUNICATIONS, INC.
(FORMERLY D/B/A FRONTIER COMMUNICATIONS SERVICES INC.);
CITIZENS TELEPHONE COMPANY; MCIMETRO ACCESS TRANSMISSION
SERVICES     CORP.;   VERIZON  SOUTH,   INC.;  NORTH     STATE
COMMUNICATIONS, LLC.; CHARTER COMMUNICATIONS, INC.; CHARTER
COMMUNICATIONS (NC), LLC; CHARTER FIBERLINK NC-CCO, LLC; and
YMAX COMMUNICATIONS CORP., Defendants.

      Appeal by Plaintiff from an order entered 19 April 2021 by Judge Stephan R.

Futrell in Wake County Superior Court. Heard in the Court of Appeals 25 May 2022.


      FOX ROTHSCHILD LLP, by Robert H. Edmunds, Jr. and Kip D. Nelson; HIGGINS
      BENJAMIN, PLLC, by Robert N. Hunter, Jr. and Robert G. McIver; and RABON LAW
      FIRM, PLLC, by Charles H. Rabon, Jr., for Plaintiff-Appellant.

      KILPATRICK TOWNSEND & STOCKTON LLP, by Joseph S. Dowdy; KELLOGG,
      HANSEN, TODD, FIGEL & FREDERICK, P.L.L.C., by Scott H. Angstreich, pro hac
      vice; PARKER POE ADAMS & BERNSTEIN LLP, by Richard S. Glaser, Jr. and Nana
      Asante-Smith; BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, LLP,
      by Jim W. Phillips, Jr. and Kimberly M. Marston; BURNS, DAY & PRESNELL, P.A.,
      by Daniel C. Higgins; MORGAN LEWIS & BOCKIUS LLP, by Michael Muller; and
                              EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                         2022-NCCOA-837

                                         Opinion of the Court



           ROBINSON, BRADSHAW & HINSON, P.A., by Gregory L. Skidmore and Fitz E.
           Barringer, for the Defendants-Appellees.


     WOOD, Judge.

¶1         Expert Discovery, LLC (“Plaintiff”) appeals from the order granting

     “Defendants’ Joint Motion to Dismiss for Failure to State a Claim under N.C. Gen.

     Stat. 1A-1, Rule 12(b)(6)” and denying “the 2016 Defendants’ Motion to Dismiss for

     Failure to State a Claim and Lack of Subject Matter Jurisdiction under N.C. Gen.

     Stat. 1A-1, Rule 12(b)(6) and 12(b)(1).” For the reasons stated below, we affirm in

     part and reverse in part the trial court’s order.

                        I.    Factual and Procedural Background

¶2         During an emergency, North Carolina’s 911 system connects individuals to

     Police, Fire, and Emergency Medical Services public resources, and a state agency,

     the 911 Board, oversees it. North Carolina funds its 911 system services by service

     charges levied on telephone customers. In 1989, our General Assembly enacted a 911

     statute to fund North Carolina’s 911 system which permitted cities and counties to

     impose a monthly “911 charge” on each outgoing local telephone access line. 1989

     N.C. Sess. Law 587, § 62A-4(a). This statute requires telephone service providers in

     each local area to collect and remit the service charges monthly to the 911 Board. Id.,

     § 62A-5, -6. The 911 Board then distributes the collected 911 funds to the State’s

     many 911 call centers.
                             EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                        2022-NCCOA-837

                                        Opinion of the Court



¶3         Since 1989, North Carolina’s 911 statute has undergone several revisions. In

     2007, the General Assembly revised it to impose a single, statewide 911 service

     charge that applied uniformly to all types of voice communications services, including

     wireless and Voice over Internet Protocol (“VoIP”). The “911 charge” was imposed

     “on each active voice communications service connection . . . capable of accessing the

     911 system.” An Act to Modernize and Improve the Administration of the State’s 911

     System Through a Statewide 911 Board, by Ensuring that all Voice Services

     Contribute to the 911 System and by Providing Parity in the Quality of Service and

     the Level of 911 Charges Across Voice Communications Service Providers, 2007 N.C.

     Sess. Law 383, § 1(a) (“H.B. 1755”). A “[v]oice communications service connection” is

     defined to include “[e]ach telephone number assigned to a residential or commercial

     subscriber by a voice communications service provider, without regard to technology

     deployed.” Id., § 62A-40(21). In 2015, the General Assembly revised the 911 statute,

     so that a 911 service charge was “imposed on each active communications service

     connection that provides access to the 911 system through a voice communications

     service.” 2015 N.C. Sess. Law 261, § 4(c) (“H.B. 730”).

¶4         In 2018, the General Assembly again amended the 911 statute through two

     separate bills enacted within weeks of each other. In the first bill titled, “Current

     Operations Appropriations Act of 2018,” our legislators addressed a section of N.C.

     Gen. Stat. § 143B-1403. The bill stated:
                            EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                       2022-NCCOA-837

                                       Opinion of the Court



                 SECTION 37.4(a) [N.C. Gen. Stat. §] 143B-1403(a) reads
                 as rewritten:

                 § 143B-1403. Service charge for 911 service.

                    (a) Charge Imposed. - A monthly 911 service charge is
                 imposed on each active communications service connection
                 that provides access to the 911 system through a voice
                 communications service. The service charge for service
                 other than prepaid wireless telecommunications service is
                 seventy cents (70[cents]) or a lower amount set by the 911
                 Board under subsection (d) of this section. The service
                 charge is payable by the subscriber to the provider of the
                 voice communications service. The provider may list the
                 service charge separately from other charges on the bill.
                 Partial payments made by a subscriber are applied first to
                 the amount the subscriber owes the provider for the voice
                 communications service. If a subscriber is capable of
                 making more than one simultaneous outbound 911 call
                 though its communications service connections, then the
                 total number of 911 service charges billed to the subscriber
                 shall be (i) for CMRS providers, an amount equal to the
                 number of CMRS connections and (ii) for all other
                 communications service providers, an amount equal to the
                 total number of simultaneous outbound 911 calls the
                 subscriber can make using the North Carolina telephone
                 numbers or trunks billed to their account.

     2018 N.C. Sess. Law 5, § 37.4(a) (“S.B. 99”) (emphasis supplied to indicate proposed

     added text). Thus, S.B. 99 added language that explained how 911 charges should be

     calculated when a customer “is capable of making more than one simultaneous

     outbound 911 call through its communications service connections.” Id.

¶5         Further, the General Assembly provided relief from liability for providers and

     customers with earlier billing practices that may have departed from the above-
                         EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                     2022-NCCOA-837

                                     Opinion of the Court



mentioned rule:

              SECTION 37.4(b) For any services for which a bill is
              rendered prior to 180 days following the effective date of
              this section, no subscriber or communications service
              provider shall be liable to any person or entity for billing or
              remitting a different number of 911 service charges than is
              required by Part 10 of Article 15 of Chapter 143B of the
              General Statutes.

Id. § 37.4(b). A few weeks later, the General Assembly produced another bill, titled

“An Act to Make Technical, Clarifying, and other Modifications to the Current

Operations Appropriations Act of 2018 and to Create the Legislative Commission on

the Fair Treatment of College Student-Athletes.” 2018 N.C. Sess. Law 97 (“S.B.

335”). In this latter bill, the General Assembly again addressed the 911 Act. S.B.

335 stated:

              SECTION 10.3. If Senate Bill 99, 2017 Regular Session,
              becomes law, then Section 37.4(b), as enacted by that act,
              reads as rewritten:

                     SECTION 37.4(b) For any services for which a bill is
              or has been rendered at any time prior to 180 days
              following the effective date of this section, whether under
              [N.C. Gen. Stat. §] 143B-1403 or its predecessors as
              previously codified, no subscriber or communications
              service provider shall be liable to any person or entity for
              billing or remitting a different number of 911 service
              charges than is required by Part 10 of Article 15 of Chapter
              143B of the General Statutes Statutes, as clarified by
              subsection (a) of this section. Subsection (a) of this section
              is intended as a clarification of existing law.

Id., § 10.3 (emphasis supplied to indicate proposed added text). On 12 June 2018, the
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



     “Current Operations Appropriations Act of 2018” was enacted. The latter bill, which

     made “Technical, Clarifying, and other Modifications to the Current Operations

     Appropriations Act of 2018,” was enacted on 26 June 2018.

¶6          Expert Discovery, LLC is a limited liability company organized and operating

     under the laws of Alabama, with its principal place of business in Huntsville,

     Alabama.     Its president, Roger Schneider, purports to have thirty-five years of

     experience with high profile technology and telecommunication initiatives.                Mr.

     Schneider has organized and utilized other entities across the country in order to

     bring suit against telecommunication providers for alleged underbilling for 911

     service charges.

¶7          In October 2014, Plaintiff, on behalf of the State of North Carolina, filed a qui

     tam complaint1 under seal pursuant to N.C. Gen. Stat. § 1-605, North Carolina’s False

     Claims Act. Plaintiff alleged several telecommunication companies “that provide

     voice communication services within the State of North Carolina” (“Defendants”) had

     “violated the North Carolina False Claims Act by knowingly failing to adequately

     remit monthly 911 service charges to the State of North Carolina.” Plaintiff argued




            1  “Qui tam actions are those ‘brought under a statute that allows a private person to
     sue for a penalty, part of which the government or some specified public institution will
     receive.’ ” Fuller v. Easley, 145 N.C. App. 391, 397, 553 S.E.2d 43, 47 (2001) (emphasis in
     original) (quoting Qui tam action, Black’s Law Dictionary (7th ed. 1998)).
                             EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                         2022-NCCOA-837

                                         Opinion of the Court



     that (1) North Carolina’s 911 statute required that the prescribed monthly 911

     service charge “[be] imposed on each telephone number—as opposed to the number of

     phone lines”; (2) the legislation places the responsibility for collecting and remitting

     the 911 surcharges upon the telecommunication companies; and (3) “Defendants

     routinely do not charge the correct amount of 911 service charges or do not charge

     911 service charges at all” because “rather than charging 911 fees by telephone

     number, many of the Defendants instead are routinely charging 911 fees by the

     number of lines, particularly when the number of telephone numbers is greater than

     the number of lines.” Plaintiff contended that this practice results in significant

     under-payment of 911 service charge fees to the State and thereby harms the State

     of North Carolina, “its citizens, and other subscribers who are forced to pay more than

     their fair share to support and sustain the 911 System.” In 2014, Plaintiff’s first

     complaint, named five companies as Defendants and 10 “yet-to-be-identified”

     “fictitiously named corporations.” At the time Plaintiff filed its first complaint, Mr.

     Schneider controlled entities having seven pending “false claims” actions in other

     states.

¶8         On 5 August 2016, Plaintiff amended its complaint to add additional

     Defendants and to “reflect the most significant evidence gathered to date” to further

     support its allegations against Defendants. Plaintiff argued that its research and

     analysis demonstrate that “Defendants’ under-collection and under-remittance of 911
                             EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                        2022-NCCOA-837

                                        Opinion of the Court



     service charges is widespread and systemic and is not limited to certain service

     providers, to certain subscribers, or to certain periods of time.” On 20 March 2020,

     Plaintiff amended its complaint a second time, alleging that “Defendants knowingly

     and routinely under-billed and under-remitted the 911 service charges required by

     law between 2008 and 2018 within the State of North Carolina.” Again, Plaintiff

     alleged that Defendants “did not assess or remit one charge per telephone number

     capable of accessing 911 for their multi-line business customers” and for VoIP service

     and that Defendants “assessed and remitted one 911 charge for the number of calls a

     customer could place simultaneously,” instead of by charging for each individual

     telephone number as required by statute. Plaintiff argued that Defendants billed

     their customers fewer charges than would be due if charges were billed based on those

     customers’ assigned telephone numbers.

¶9         On 3 June 2020, the State of North Carolina notified the trial court it was

     declining to take over Plaintiff’s qui tam action “at this time,” referred the court to

     N.C. Gen. Stat. § 1-609(f) and noted that “the action may be dismissed only if the

     court and Attorney General have given written consent to the dismissal and the

     reasons for consenting.” The State requested (1) that the case be unsealed and (2)

     the court “solicit the written consent of the State . . . before ruling or granting its

     approval,” if either party proposed that “this action or any claims therein be

     dismissed, settled, or otherwise discontinued.” On 24 June 2020, the trial court
                                EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                            2022-NCCOA-837

                                            Opinion of the Court



       entered an order to unseal Plaintiff’s second amended complaint and the State’s

       notice declining to take over the action. The trial court further ordered that “[s]hould

       the qui tam Plaintiff or the Defendants propose that this action or any claims be

       dismissed, settled, or otherwise discontinued, the Court will solicit the written

       consent of the State of North Carolina before ruling or granting its approval.”

¶ 10         On 7 August 2020, Plaintiff filed a notice of voluntary dismissal of its claims

       against Defendants of the Frontier parent company and its subsidiaries.2 On or about

       24 August 2020, the State consented to the dismissal of these Defendants. On 2

       October 2020, the remaining Defendants filed a Consent Motion to designate the case

       as Exceptional under Rule 2.1 of the General Rules of Practice, and on 18 November

       2020, Chief Justice Beasley designated the case as Exceptional and appointed Judge

       Futrell to preside.

¶ 11         In January 2021, Defendants filed two motions to dismiss Plaintiff’s second

       amended complaint. The first motion (“Joint Motion”) was brought pursuant to Rule

       12(b)(6). The Joint Motion raised five grounds for dismissal of Plaintiff’s second

       amended complaint: (1) the 2018 Amendment to North Carolina’s 911 statute

       expressly released the State’s claims Plaintiff sought to bring on its behalf; (2)



             2 We note that Defendants’ motion explained Plaintiff filed a notice of voluntary
       dismissal of its claims against Frontier Communications of America, Inc., Frontier
       Communications of the Carolinas, LLC, Frontier Communications Online and Long
       Distance Inc., and Global Crossing Telecommunications, Inc. on or about 7 August 2020.
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       pending suits alleged similar violations of the relevant state or local False Claims Act

       and triggered provision of the first-to-file bar under the North Carolina False Claims

       Act; (3) Plaintiff’s complaint failed to state a claim under the Act; (4) the complaint

       alleged that Defendants complied with the 911 statute as clarified by the General

       Assembly; and (5) any claims concerning acts transpiring before 1 January 2010

       should be dismissed because they preceded the North Carolina False Claims Act’s

       effective date.

¶ 12          A smaller group of Defendants, including ten who were newly added in 2016,

       (“2016 Defendants”) filed a separate motion to dismiss under Rules 12(b)(1) and

       12(b)(6). This motion stated that the newly added Defendants also “join[ed]” the Joint

       Motion, which they “incorporated” into their own motion “in full.” With respect to

       their Rule 12(b)(1) motion, the 2016 Defendants argued Plaintiff previously engaged

       in 911 statute litigation across the country, which was highly publicized. Due to news

       coverage of Plaintiff’s previous litigation efforts in other states, the 2016 Defendants

       contended that Plaintiff’s current claims were based on public disclosures, so that

       Plaintiff did not qualify as the original source of these disclosures. According to the

       2016 Defendants, the public disclosure bar in North Carolina’s False Claims Act

       prevented the trial court from possessing subject matter jurisdiction over Plaintiff’s

       claims, such that the claims should be dismissed in their entirety.

¶ 13          On 29 March 2021, the trial court conducted a hearing on the Defendants’
                                 EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                             2022-NCCOA-837

                                             Opinion of the Court



       motions, and by order entered 19 April 2021, dismissed Plaintiff’s complaint for lack

       of subject matter jurisdiction.      The trial court concluded that Defendants’ Joint

       Motion regarding the first-to-file bar “is substantively jurisdictional despite its label

       as a 12(b)(6) motion” and “treat[ed] it as a Rule 12(b)(1) motion.” The trial court also

       ruled that the North Carolina False Claims Act’s “first-to-file bar removes subject

       matter jurisdiction from this [trial court] due to the earlier-filed actions in other

       jurisdictions that allege the same material elements of fraud.” The trial court further

       determined that dismissal of Plaintiff’s complaint was also warranted because “in

       laws enacted in 2018, the General Assembly expressly declared that Defendants

       would not be liable for the under-billing and under-remitting of 911 charges as alleged

       in Plaintiff-Relator’s complaint.”         Although the trial court denied the 2016

       Defendants’ motion to dismiss for failure to state a claim and lack of subject matter

       jurisdiction, the trial court held that, in the alternative, if the “first-to-file bar did not

       remove this Court’s jurisdiction, Defendants’ Joint Motion to Dismiss for Failure to

       State a Claim is granted, and Plaintiff-Relator’s [c]omplaint is hereby dismissed with

       prejudice.” Plaintiff filed notice of appeal on 17 May 2021.

                                            II.    Analysis

       A. Petition for Writ of Certiorari

¶ 14          Plaintiff filed a conditional petition for writ of certiorari due to a defect in the

       service of its notice of appeal on all Defendants to the action, and as a precaution
                                  EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                              2022-NCCOA-837

                                              Opinion of the Court



       should its appeal be considered interlocutory.3 Plaintiff’s counsel filed a notice of

       appeal of the 19 April 2021 order on 17 May 2021; however, the notice was not mailed

       to all Defendants’ counsels at that time. According to Defendants, counsel for AT&T,

       North State, and Citizens did not receive service or actual notice of the appeal within

       the 30-day period, pursuant to Rule 3 of the North Carolina Rules of Appellate

       Procedure. See N.C. R. App. P. 3(c)(1). On 16 June 2021, those Defendants who had

       not been properly served moved to dismiss the appeal. The remaining Defendants

       also moved to dismiss the appeal based on Plaintiff’s failure to comply with Rule 3 on

       23 June 2021. During the interim, Plaintiff obtained an extension of time to settle

       the record of appeal. On 21 July 2021, the trial court denied Defendants’ joint

       motions to dismiss based on the factors test in Dogwood Development & Management

       Co. v. White Oak Transportation Co. 362 N.C. 191, 657 S.E.2d 361 (2008). It is clear

       that Defendants did not appeal the trial court’s denial of these motions. The record

       further reflects Defendants filed their response to Plaintiff’s petition for writ of

       certiorari on 23 March 2022, the same day they filed their brief with this Court.

¶ 15          Plaintiff’s petition for writ of certiorari contends that its service error is non-

       jurisdictional and does not constitute a basis for dismissal of its appeal. “ ‘[R]ules of




              3 We take judicial notice that at oral argument before this Court, counsel for the
       parties clarified that there are no pending claims as to this action before the trial court.
       Therefore, this appeal is not interlocutory.
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       procedure are necessary . . . in order to enable the courts properly to discharge their

       dut[y]’ of resolving disputes.” Id. at 193, 657 S.E.2d at 362 (quoting Pruitt v. Wood,

       199 N.C. 788, 790, 156 S.E. 126, 127 (1930)). However, “noncompliance with the

       appellate rules does not, ipso facto, mandate dismissal of an appeal . . . . Whether and

       how a court may excuse noncompliance with the rules depends on the nature of the

       default.” Id. at 194, 657 S.E.2d at 363 (internal citation omitted).

¶ 16         Rule 3 of our Rules of Appellate Procedure provides that

                    [a]ny party entitled by law to appeal from a judgment or
                    order of a superior or district court rendered in a civil
                    action or special proceeding may take appeal by filing
                    notice of appeal with the clerk of superior court and serving
                    copies thereof upon all other parties within the time
                    prescribed by subdivision (c) of this rule.

       N.C. R. App. P. 3(a) (emphasis added). Hence, the plain language of Rule 3(a)

       provides that “all other parties” must be served with a copy of the notice of

       appeal. N.C. R. App. P. 3(a). The record reflects Plaintiff failed to comply with Rule

       3 and that Defendants objected and requested dismissal of Plaintiff’s appeal, so as

       not to waive the lack of service. Therefore, we consider whether the appeal must be

       dismissed pursuant to the factors in Dogwood. See Lee v. Winget Rd., LLC, 204 N.C.

       App. 96, 102, 693 S.E.2d 684, 689 (2010).

¶ 17         If failure to comply with Rule 3 creates “[a] jurisdictional default[,]” we are

       required “to dismiss the appeal.” Dogwood Dev. & Mgmt. Co., 362 N.C. at 197, 657
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       S.E.2d at 365. However, “[i]t is the filing of the notice of appeal that confers

       jurisdiction upon this Court, not the service of the notice of appeal.” State v.

       Golder, 257 N.C. App. 803, 804, 809 S.E.2d 502, 504 (2018) (citation omitted), aff’d as

       modified 374 N.C. 238, 839 S.E.2d 782 (2020). In Lee, this Court noted that where a

       notice of appeal is properly and timely filed, but not served upon all parties, this

       violation of Rule 3 is a non-jurisdictional defect. 204 N.C. App. 96, 102, 693 S.E.2d

       684, 689 (2010).

¶ 18         Dogwood held that a non-jurisdictional failure to comply with appellate rules

       “normally should not lead to dismissal of the appeal.” Dogwood Dev. & Mgmt. Co.,

       362 N.C. at 198, 657 S.E.2d at 365 (citations omitted). Neither should dismissal

       be considered unless the noncompliance is a “substantial failure” to comply with the

       rules or a “gross violation” of the rules. Id. at 199, 657 S.E.2d at 366. This Court is

       required to make a “fact-specific inquiry into the particular circumstances of each

       case,” mindful of the need to enforce the rules as uniformly as possible. Id. at 199-

       200, 657 S.E.2d at 366 (citations omitted). Dismissal is appropriate only for the “most

       egregious instances of non-jurisdictional default.”        Id. at 200, 657 S.E.2d at

       366 (citations omitted). To determine the severity of an appellate rule violation, this

       Court considers: “[(1)] whether and to what extent the noncompliance impairs the

       court’s task of review[, (2)] . . . whether and to what extent review on the merits would
                                EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                            2022-NCCOA-837

                                            Opinion of the Court



       frustrate the adversarial process . . . . [, and (3)] [t]he court may also consider the

       number of rules violated.” Id. at 200, 657 S.E.2d at 366-67 (citations omitted).

¶ 19          Looking to this Court’s analysis in State v. Jenkins and its application

       of Dogwood, our review is not impaired by Defendant’s noncompliance with Rule

       3(a). State v. Jenkins, 273 N.C. App. 145, 150, 848 S.E.2d 245, 249 (2020).          As

       in Jenkins, the position of the parties on appeal is known by the timely filing of their

       briefs with this Court. We hold Plaintiff’s violation of Rule 3 did not frustrate the

       adversarial process.     Id. at 150, 848 S.E.2d at 249.           Further, this case is

       distinguishable from Lee, as the unserved defendants were later “informed of the fact

       that there was an appeal which affect[ed] their interests.” Lee, 204 N.C. App. at 103,

       693 S.E.2d at 690. While some Defendants initially were not served with the notice

       of appeal, these Defendants were informed of it and were able to timely respond by

       filing and serving a joint motion to dismiss the appeal on 16 June 2021. Therefore,

       Plaintiff’s conditional petition for writ of certiorari is granted.

       B. Standard of Review

¶ 20          When reviewing a trial court’s ruling on a Rule 12 dismissal, this Court reviews

       the matter de novo. Suarez ex rel. Nordan v. Am. Ramp Co., 266 N.C. App. 604, 610,

       831 S.E.2d 885, 890 (2019). In determining whether a trial court correctly decided to

       dismiss a complaint for failure to state a claim pursuant to Rule 12(b)(6), we examine

       “whether the allegations of the complaint, if treated as true, are sufficient to state a
                                EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       claim upon which relief can be granted under some legal theory.” Bridges v. Parrish,

       366 N.C. 539, 541, 742 S.E.2d 794, 796 (2013) (citation omitted). In conducting the

       required analysis, “the allegations of the complaint must be viewed as admitted, and

       on that basis the court must determine as a matter of law whether the allegations

       state a claim for which relief may be granted.” Davis v. Hulsing Enters., LLC, 370

       N.C. 455, 457, 810 S.E.2d 203, 205 (2018) (citation omitted). Our Supreme Court has

       long held “it is clear that judicial notice can be used in rulings on . . . motions to

       dismiss for failure to state a claim.” Wood v. J. P. Stevens & Co., 297 N.C. 636, 641,

       256 S.E.2d 692, 696 (1979). Additionally, a motion to dismiss for lack of subject-

       matter jurisdiction is not viewed in the same manner as a motion to dismiss for

       failure to state a claim upon which relief can be granted. In such cases, matters

       outside the pleadings may be considered and weighed by the court in determining the

       existence of jurisdiction. Tart v. Walker, 38 N.C. App. 500, 502, 248 S.E.2d 736, 737

       (1978).

       C. The North Carolina False Claims Act and the First-to-File Rule.

¶ 21         Plaintiff first argues that the trial court erred in granting Defendants’ motion

       to dismiss because the False Claims Act’s “first-to-file bar removes subject matter

       jurisdiction” from the trial court. Plaintiff contends the trial court erred in dismissing

       its action because the first-to-file rule is not jurisdictional and does not apply to

       actions brought under different state statutes, as none of the other qui tam actions
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       were served on the State of North Carolina. We agree.

¶ 22         The North Carolina False Claims Act was created “to ensure that public funds

       are spent in the manner for which they were intended instead of being

       misappropriated, misspent, or misused.” State ex rel. Stein v. Kinston Charter Acad.,

       379 N.C. 560, 2021-NCSC-163, ¶ 43. North Carolina’s False Claims Act creates an

       incentive for private actors with actual knowledge of fraudulent behavior to bring

       what are known as “qui tam” actions, by which the relator (that is, the private actor)

       shares in any recovery if it or the government successfully litigates or settles a claim

       that the relator initially brought. N.C. Gen. Stat. § 1-610 (2014). The purpose of the

       qui tam action is to expose “fraud that the government itself cannot easily uncover

       by encouraging private parties to report fraudulent conduct.” Mason v. Health Mgmt.

       Assocs., LLC, 421 F. Supp. 3d 237, 243 (W.D.N.C. 2019) (citation omitted).

       Accordingly, any “person” who “[k]nowingly presents or causes to be presented a false

       or fraudulent claim for payment or approval” or who “[k]nowingly makes, uses, or

       causes to be made or used, a false record or statement material to a false or fraudulent

       claim” shall be “liable to the State for three times the amount of damages that the

       State sustains because of the act of that person.” N.C. Gen. Stat. § 1-607(a)(1)-(2)

       (2014).

¶ 23         Although the North Carolina False Claims Act was not enacted until 2009, qui

       tam practice has long been supported by the public policy of this State. See, e.g.,
                                EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                            2022-NCCOA-837

                                            Opinion of the Court



       Comm. to Elect Dan Forest v. Emps. Pol. Action Comm., 376 N.C. 558, 2021-NCSC-6,

       ¶¶ 26-27, 33 (noting that “relator” actions have long been a part of North Carolina

       practice); State v. Maultsby, 139 N.C. 583, 584, 51 S.E. 956, 956 (1905) (explaining

       that the “legislative power to authorize qui tam actions” is “immemorial”). Further,

       our Supreme Court delineated that our state’s False Claims Act is required to be

       “read consistently with the federal False Claims Act.” State ex rel. Stein, ¶ 39. Like

       the federal False Claims Act, North Carolina’s False Claims Act contains provisions

       “to prevent parasitic lawsuits based on previously disclosed fraud,” including the

       “first-to-file” bar. United States ex rel. Beauchamp v. Academi Training Ctr., 816 F.3d

       37, 39 (4th Cir. 2016). The first-to-file bar precludes another relator’s suit “if there is

       already a separate, pending lawsuit that involves related claims.” United States ex

       rel. Banigan v. PharMerica, Inc., 950 F.3d 134, 142 n.8 (1st Cir. 2020).

¶ 24          As of 2014, our State’s first-to-file bar statute outlined:

                    When a person brings an action under this subsection, the
                    federal False Claims Act, 31 U.S.C. § 3729 et seq., or any
                    similar provision of law in any other state, no person other
                    than the State may intervene or bring a related action
                    based on the facts underlying the pending action; provided,
                    however, that nothing in this subdivision prohibits a
                    person from amending a pending action in another
                    jurisdiction to allege a claim under this subsection.

       N.C. Gen. Stat. § 1-608(b)(5) (2014). When a case triggers the first-to-file bar, the

       later-filed case must be dismissed, rather than stayed. Once all earlier-filed cases
                                 EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                              2022-NCCOA-837

                                              Opinion of the Court



       conclude, the first-to-file bar will not prevent the re-filing of the dismissed claims as

       new actions. See, e.g., United States ex rel. Shea v. Cellco P’ship, 863 F.3d 923, 928-

       30 (D.C. Cir. 2017). Consequently, the first-to-file bar does not require the exact same

       facts to be alleged in the later-filed case. Rather, this court must determine “whether

       the [subsequent complaint] alleges a fraudulent scheme the government already

       would be equipped to investigate based on the [prior complaint.]” United States ex

       rel. Batiste v. SLM Corp., 659 F.3d 1204, 1209 (D.C. Cir. 2011).

¶ 25          Neither North Carolina’s legislature nor courts have yet answered the question

       of whether a first-to-file claim is jurisdictional. Generally, federal courts have held

       first-to-file claims under the federal False Claims Act are non-jurisdictional. In re

       Plavix Mktg., Sales Pracs. & Prods. Liab. Litig., 974 F.3d 228, 232 (3d Cir. 2020);

       United States ex rel. Hanks v. United States, 961 F.3d 131, 137 (2d Cir. 2020). We

       need not determine today the jurisdictional nature of first-to-file claims in North

       Carolina because we conclude the first-to-file rule is inapplicable to the case sub

       judice.

¶ 26          While we may take judicial notice of exhibits within the record that are

       pertinent to Mr. Schneider’s pending cases across the country,4 the first-to-file rule




              4For example, when Plaintiff filed this case in October 2014, affiliates of Plaintiff
       previously had filed seven cases alleging that telephone service companies failed to bill
                          EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                      2022-NCCOA-837

                                      Opinion of the Court



does not serve as a bar to claims, “based on different material facts” and “separate

regulations.” United States ex rel. Hartpence v. Kinetic Concepts, Inc., 792 F.3d 1121,

1131 (9th Cir. 2015). Although Plaintiff’s complaints, both here and in other states,

allege claims under various states’ False Claims Acts, the underlying allegations of

fraud in the complaints do not, in fact, allege violations under the same statutes.

Because these claims are based on “separate regulations,” the first-to-file rule does

not serve as a bar to the action before us. Id. Plaintiff argues Defendants violated

North Carolina law by failing to collect and remit the proper amount of 911 service

fees owed to the North Carolina 911 Board. There are no identical lawsuits to

Plaintiff’s claim, as none of the other pending complaints have asserted a claim under



their customers all 911 charges owed, and thereby violated the relevant state or local False
Claims Act. These cases are as follows:
       New Jersey: New Jersey ex rel. Phone Recovery Servs., LLC v. Verizon New Jersey,
Inc., No. L-2257-13 (Mercer Cnty. Super. Ct.). Initial complaint filed in October 2013.
       Massachusetts: Massachusetts ex rel. Phone Recovery Servs., LLC v. Verizon of New
England, Inc., No. 15-00783-BLSI (Suffolk Cnty. Super. Ct.). Initial complaint filed in
January 2014.
       New York: New York ex rel. Phone Admin. Servs. Inc. v. Verizon New York Inc., No.
100329/2014 (Sup. Ct., N.Y. Cnty.). Initial complaint filed on 20 March 2014.
       District of Columbia: District of Columbia ex rel. Phone Recovery Servs., LLC v.
Verizon Washington DC, Inc., No. XX-XXXXXXX (D.C. Super. Ct.). Initial complaint filed in
April 2014.
       Illinois: Illinois ex rel. Phone Recovery Servs. of Illinois, LLC v. Ameritech Illinois
Metro, Inc., No. 14-L-5238 (Cook Cnty. Cir. Ct.), on remand No. 19-L-6803. Initial
complaint filed in May 2014.
       Minnesota: Minnesota ex rel. Phone Recovery Servs., LLC v. CenturyLink, Inc., No.
62-CV-14-3768 (Ramsey Cnty. Dist. Ct.). Initial complaint filed in May 2014.
       Iowa: Iowa ex rel. Phone Recovery Servs. v. AT&T Inc., No. CVCV047928 (Polk Cnty.
Dist. Ct.). Initial petition filed in May 2014.
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       North Carolina’s False Claims Act. A false claims action in North Carolina based on

       a violation of North Carolina’s 911 statute is not barred by a pending false claims

       action in Iowa brought under Iowa’s law. Indeed, claims are not barred when they

       “exist completely independent of one another.” Id.

¶ 27         Additionally, one purpose of the first-to-file rule is “to give preclusive effect to

       the qui tam action that presented enough material information for the government

       to launch an investigation.” United States ex rel. Lee v. N. Adult Daily Health Care

       Ctr., 174 F. Supp. 3d 696, 705 (E.D.N.Y. 2016). The first-to-file bar provides an

       incentive to relators to “promptly alert the government to the essential facts of a

       fraudulent scheme.” United States ex rel. Duxbury v. Ortho Biotech Prods., L.P., 579

       F.3d 13, 24 (1st Cir. 2009) (cleaned up). Here, none of the other pending qui tam

       actions cited by Defendants were served on the State of North Carolina. North

       Carolina was never alerted to or placed on notice of any fraudulent schemes

       committed against it by these previous, out of state, complaints. Plaintiff asserts

       North Carolina government is not “solely responsible for monitoring every piece of

       litigation in every state—even if that litigation were under seal. The law makes no

       such absurd demand.” We agree and therefore hold that the first-to-file rule does not

       apply to the facts of this case, as out-of-state claims do not place the State of North

       Carolina on notice of the type of fraudulent scheme that Plaintiff has alleged. See

       United States ex rel. Harris v. Lockheed Martin Corp., 905 F. Supp. 2d 1343, 1350
                                EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       (N.D. Ga. 2012).

       D. Retroactive Application of Legislation.

¶ 28         Next, Plaintiff contends that the trial court incorrectly concluded Plaintiff’s

       complaint failed to state a claim because “in laws enacted in 2018,” “the General

       Assembly expressly declared that Defendants would not be liable for the under-billing

       and under-remitting of 911 charges.” Plaintiff argues the trial court’s alternative

       basis for dismissing its second amended complaint was erroneous due to “a

       misreading of the [General Assembly’s] 2018 legislation—a misreading with

       constitutional implications.” We disagree.

¶ 29         The General Assembly enacted S.B. 99 in 2018, amending language in N.C.

       Gen. Stat. § 143B-1403(a) to provide that if a customer “is capable of making more

       than one simultaneous outbound 911 call through its communications service

       connections,” then the total number of monthly 911 service charges billed to the

       customer is assessed by “an amount equal to the total number of simultaneous

       outbound 911 calls the subscriber can make using the North Carolina telephone

       numbers or trunks billed to their account.”           2018 N.C. Sess. Law 5, § 37.4(a).

       Therefore, monthly 911 service charges would not be assessed on a per-telephone-

       number basis.      Further, S.B. 335 provides additional clarification regarding the

       application of N.C. Gen. Stat. § 143B-1403(a). The enacted provision states:

                    For any services for which a bill is or has been rendered at
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                          Opinion of the Court



                    any time prior to 180 days following the effective date of
                    this section, whether under [N.C. Gen. Stat. §] 143B-1403
                    or its predecessors as previously codified, no subscriber or
                    communications service provider shall be liable to any
                    person or entity for billing or remitting a different number
                    of 911 service charges than is required by Part 10 of Article
                    15 of Chapter 143B of the General Statutes Statutes, as
                    clarified by subsection (a) of this section. Subsection (a) of
                    this section is intended as a clarification of existing law.

       2018 N.C. Sess. Law 97, § 10.3 (emphasis supplied to indicate added text).

¶ 30         Defendants argue that the above language in S.B. 335 applies retroactively,

       and that the immunity granted thereby forecloses Plaintiff’s claim, irrespective of it

       having been filed prior to the statute taking effect. Plaintiff contends “the law does

       not support such a broad reach.”

¶ 31         A retroactive law is one which “is made to affect acts or transactions occurring

       before it came into effect.” Ashley v. Brown, 198 N.C. 369, 372, 151 S.E. 725, 727

       (1930) (citation omitted). “[A] statute is presumed to have prospective effect only and

       should not be construed to have a retroactive application unless such an intent is

       clearly expressed or arises by necessary implication from the terms of the

       legislation.” State v. Green, 350 N.C. 400, 404, 514 S.E.2d 724, 727 (1999) (citation

       omitted). “The primary endeavor of courts in construing a statute is to give effect to

       legislative intent.” State v. Beck, 359 N.C. 611, 614, 614 S.E.2d 274, 276-77 (2005)

       (citations omitted). A court ascertains legislative intent by looking “first to the

       language of the statute itself.” Fowler v. Valencourt, 334 N.C. 345, 348, 435 S.E.2d
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       530, 532 (1993). Courts “will not adjudge an act of the General Assembly

       unconstitutional unless it is clearly so.” Hobbs v. Cty. of Moore, 267 N.C. 665, 671,

       149 S.E.2d 1, 5 (1966) (citation omitted); Bolick v. Am. Barmag Corp., 306 N.C. 364,

       371, 293 S.E.2d 415, 420 (1982) (“When a statute would have the effect of destroying

       a vested right if it were applied retroactively, it will be viewed as operating

       prospectively only.” (citation omitted)). However, “[i]f the statutory language is clear

       and unambiguous, the court eschews statutory construction in favor of giving the

       words their plain and definite meaning.” Beck, 359 N.C. at 614, 614 S.E.2d at

       277 (citing Fowler, 334 N.C. at 348, 435 S.E.2d at 532). Where a statute’s retroactive

       application is “clear beyond any reasonable doubt,” the reviewing court must apply it

       retroactively or strike it as unconstitutional. See Kornegay v. City of Goldsboro, 180

       N.C. 441, 445, 105 S.E. 187, 189 (1920).

¶ 32         Although S.B. 335 does not expressly state that the provision is to apply

       “retroactively,” the bill utilizes the phrases “has been,” “at any time,” and “its

       predecessors as previously codified” to indicate the General Assembly’s intention for

       the 911 service charges immunity to be applied to phone bills generated before the

       Act’s enactment. It is clear that phone bills “rendered” under the 911 statute’s

       “predecessors” would necessarily have been sent before the Act took effect in 2018.

       We also note that the General Assembly specifically added the underscored language

       to the initial version of S.B. 99, § 37.4(b) to ensure that immunity from 911 service
                                EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                            2022-NCCOA-837

                                            Opinion of the Court



       charges applied irrespective of when the service provider billed its customer

       (inserting “or has been” and “at any time”), and under both the current 911 statute

       and its past versions (adding “whether under” and “or its predecessors as previously

       codified”).   Thus, the unambiguous language added to section 37.4(b) “clearly

       purports to apply retroactively to cases arising before and after the passage” of the

       2018 legislation. Wallace v. Greystar Real Estate Partners, LLC, 2022 U.S. Dist.

       LEXIS 32760, at *10 (M.D.N.C. Feb. 24, 2022) (unpublished). By its plain language,

       the 2018 session laws purport to apply retroactively to this case. Therefore, we must

       give effect to the 2018 legislation’s plain meaning unless doing so would be

       unconstitutional.

¶ 33          Plaintiff contends that even if the legislation is arguably retroactive, its

       application to pending litigation would unconstitutionally infringe on its vested

       rights and impair its contractual rights. Specifically, Plaintiff argues that the False

       Claims Act “grants the relator status as an injured party and then assigns it the right

       to litigate the claim on behalf of the government,” so that the “relator’s contractual

       rights thus vest when it brings the claim.”           Moreover, Plaintiff alleges that by

       “bringing this action and making a jury demand,” it invoked additional constitutional

       rights. Plaintiff’s arguments are misplaced.

¶ 34          A statute will not be applied retroactively if it “will interfere with rights which

       had vested or liabilities which had accrued at the time it took effect.” Fogleman v.
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       D&J Equip. Rental, Inc., 111 N.C. App. 228, 232, 431 S.E.2d 849, 851 (1993) (citation

       omitted). A vested right is a right “which is otherwise secured, established, and

       immune from further legal metamorphosis.” Gardner v. Gardner, 300 N.C. 715, 719,

       268 S.E.2d 468, 471 (1980). Thus, “a lawfully entered judgment is a vested right.”

       Bowen v. Mabry, 154 N.C. App. 734, 736, 572 S.E.2d 809, 811 (2002) (citing Dellinger

       v. Bollinger, 242 N.C. 696, 698, 89 S.E.2d 592, 593 (1955)).

¶ 35         Our Supreme Court has “recognized a presumption that a state statute ‘is not

       intended to create private contractual or vested rights but merely declares a policy to

       be pursued until the legislature shall ordain otherwise.’ ” N.C. Ass’n of Educators,

       Inc. v. State, 368 N.C. 777, 786, 786 S.E.2d 255, 262 (2016) (quoting Dodge v. Bd. of

       Educ., 302 U.S. 74, 79, 58 S. Ct. 98, 100, 82 L. Ed. 57, 62 (1937)). “This well-

       established presumption is grounded in the elementary proposition that the principal

       function of a legislature is not to make contracts, but to make laws that establish the

       policy of the state.” Nat’l R.R. Passenger Corp. v. Atchison, Topeka & Santa Fe Ry.

       Co., 470 U.S. 451, 466, 105 S. Ct. 1441, 1451, 84 L. Ed. 432, 446 (1985) (citation

       omitted). Accordingly, “to construe laws as contracts when the obligation is not clearly

       and unequivocally expressed would be to limit drastically the essential powers of a

       legislative body.” Id. Consistent with this presumption, our Supreme Court held that

       “[a] statute providing a penalty creates no contract between the State and the

       common informer, even if he acts under the permission given him to sue.” Dyer v.
                                EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       Ellington, 126 N.C. 941, 945, 36 S.E. 177, 178 (1900).

              Such is the case here. Plaintiff is unable to carry its burden of overcoming this

       presumption as the North Carolina False Claims Act does not create a contractual

       right for a relator. A relator does not accept the State’s offer by filing suit, and

       thereby enter into a unilateral contract with the government. While Plaintiff is

       correct that “a qui tam relator, is in effect, suing as a partial assignee” on behalf of a

       government, Vt. Agency of Natural Res. v. United States ex rel. Stevens, 529 U.S. 765,

       773 n.4, 120 S. Ct. 1858, 1863, 146 L. Ed. 2d 836, 846 (2000), treating a qui tam

       provision as “a unilateral contract offer would also be inconsistent with the history of

       qui tam provisions.” Brooks v. Dunlop Mfg. Inc., 702 F.3d 624, 632 (Fed. Cir. 2012).

       As a Federal Circuit Court of Appeals has noted, “federal courts have consistently

       recognized that amendments to qui tam statutes that interfere with a relator’s

       pending action do not ‘deprive him of rights guaranteed by the Constitution.’ ” Id.

       (quoting United State ex rel. Rodriguez v. Weekly Publ’n, Inc., 144 F.2d 186, 188 (2d

       Cir. 1944)). That is to say, “a qui tam plaintiff has no vested right and his privilege

       of conducting the suit on behalf of the United States and sharing in the proceeds of

       any judgment recovered, is an award of statutory creation, which, prior to final

       judgment, is wholly within the control of Congress.” Brooks, 702 F.3d at 632 (cleaned

       up).

¶ 36          The Supreme Court of the United States also noted that a “qui tam relator has
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       suffered no such invasion [of a legally protected right]—indeed, the ‘right’ he seeks to

       vindicate does not even fully materialize until the litigation is completed and the

       relator prevails.” Vt. Agency of Natural Res., 529 U.S. at 773, 120 S. Ct. at 1862, 146

       L. Ed. 2d at 845. North Carolina law comports such that as in Dyer, our Supreme

       Court stated:

                    An informer has no natural right to the penalty, but only
                    such right as is given to him by the strict letter of the
                    statute . . . . He has in a certain sense an inchoate right
                    when he brings his suit, . . . but he has no vested right to
                    the penalty until judgment.

       126 N.C. 941, 944-45, 36 S.E. 177, 178 (1900). An inchoate right is “a mere personal

       power or privilege, solely created by statute, reflecting the existing public policy and

       [is] subject to change or withdrawal at the pleasure of the Legislature at any time

       before its exercise.” Pinkham v. Unborn Child. of Jather Pinkham, 227 N.C. 72, 79,

       40 S.E. 2d 690, 696 (1946); Williams v. Atlantic Coast Line R.R. Co., 153 N.C. 360,

       364, 69 S.E. 402, 403 (1910). If judgment has not already been entered, generally, “a

       right created solely by the statute may be taken away by its repeal or by new

       legislation.” Bass v. Weinstein Mgmt. Co., 2021 U.S. Dist. LEXIS 169793, at *7

       (M.D.N.C. Sept. 8, 2021) (unpublished) (quoting Pinkham, 227 N.C. at 78, 40 S.E.2d

       at 694). We hold Plaintiff’s assertion of having vested rights to its claim, whether

       contractual or otherwise, fails.

¶ 38         Finally, Plaintiff attempts to categorize the 2018 session laws as a repealing
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                           2022-NCCOA-837

                                           Opinion of the Court



       statute. Plaintiff cites case law to argue that its action, “having been brought before

       the repealing statute was enacted, is plainly not affected by it” because if the General

       Assembly “had meant otherwise, it would have inserted, as it always does when such

       is the intent, the words ‘and this shall apply to pending suits.’ ” City of Wilmington

       v. Cronly, 122 N.C. 388, 391, 30 S.E. 9, 11 (1898). Plaintiff asserts the general rule

       that “[w]here the statute is simply repealed and no allusion is made to pending

       actions, the inchoate rights therein acquired are not interfered with, but may be

       prosecuted to final recovery.” Williams, 153 N.C. at 365, 69 S.E. at 403 (citation

       omitted).

¶ 39         However, Plaintiff’s argument is inapposite to the case at bar because the 2018

       Amendment is not a repeal, but “an absolute and express remission of [a] penalty”

       that the General Assembly has the right to destroy. Dyer, 126 N.C. at 944, 36 S.E. at

       178. Just as in Dyer, the enacted 2018 legislation is “an act of amnesty or pardon,”

       id., which specifically released all subscribers or communications service providers

       from liability “to any person or entity for billing or remitting a different number of

       911 service charges” than required by the current 911 statutes. 2018 N.C. Sess. Law

       97, § 10.3. While it is true that S.B. 335 does not utilize “pending” language, in Dyer,

       our Supreme Court determined that the Act’s language stating that the defendants

       “are hereby released from any and all penalties” was specific enough to indicate “to

       whom and to what the act was intended to apply.” Dyer, 126 N.C. at 944, 36 S.E. at
                               EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                          2022-NCCOA-837

                                          Opinion of the Court



       178. Here, the language in S.B. 335 is comparable to the Act in Dyer, as the provision

       unambiguously releases (1) all subscribers or communications service providers (to

       whom the act was intended to apply) from (2) any person or entity for billing or paying

       a different 911 service charge amount than required by the “Part 10 of Article 15 of

       Chapter 143B” of North Carolina’s General Statutes (to what the act was intended to

       apply) (3) during the period for which a bill is or has been rendered at any time prior

       to 180 days following the enactment of this section (the relevant time period the Act’s

       “amnesty” was intended to apply to). Therefore, we conclude that the language of

       S.B. 335 is unambiguous regarding “to whom and to what the act was intended to

       apply.”

¶ 40         We further reject Plaintiff’s categorization of the 2018 Amendment as

       “repealing” because S.B. 335 serves as a clarification of existing law. By enacting the

       2018 Act to Make Technical, Clarifying, and Other Modifications to the Current

       Operations Appropriations Act of 2018, the General Assembly made clear its

       intention. In the first bill, the General Assembly expressly added that a customer

       “capable of making more than one simultaneous outbound 911 call . . . shall be” billed

       911 charges “equal to the total number of simultaneous outbound 911 calls” that a

       customer can make. 2018 N.C. Sess. Law 5, § 37.4(a). In the second legislation, the

       General Assembly’s intent is made manifest where § 10.3 states N.C. Gen. Stat. §

       143B-1403(a), as amended by S.B. 99, “is intended as a clarification of existing law.”
                                EXPERT DISCOVERY, LLC. V. AT&T CORP.

                                               2022-NCCOA-837

                                               Opinion of the Court



       2018 N.C. Sess. Law 97, § 10.3. Thus, our General Assembly provided “further insight

       into the way in which the legislature intended the law to apply from its original

       enactment.” Ray v. N.C. Dep’t of Transp., 366 N.C. 1, 9, 727 S.E.2d 675, 681 (2012).

       Therefore, as a “clarifying amendment,” the language added in § 37.4(a) applies not

       only to “cases brought after [its] effective date[],” but also “to all cases pending before

       the courts when the amendment is adopted, regardless of whether the underlying

       claim arose before or after the effective date of the amendment.” Id. (emphasis added)

       (citations omitted). As such, Plaintiff’s arguments concerning the legislation’s lack of

       explicit “pending” language fails.

                                        III.      Conclusion

¶ 41         After careful review of the record and applicable law, we affirm the judgment

       of the trial court, granting Defendants’ motion to dismiss. Although the trial court

       erred in granting Defendants’ first-to-file argument from their Joint Motion to

       Dismiss, because the first-to-file rule does not apply in this case, we affirm the

       judgment as the trial court correctly determined the 2018 Amendment to the 911

       statute applies retroactively to Plaintiff’s claim. Due to the retroactive application of

       the Amendment, we conclude the trial court correctly granted Defendants’ Joint

       Motion to Dismiss for Failure to State a Claim.



             AFFIRMED.
             EXPERT DISCOVERY, LLC. V. AT&T CORP.

                       2022-NCCOA-837

                       Opinion of the Court



Judges ARROWOOD and CARPENTER concur.